NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN LEO DAVIS,                                 No. 19-15788

                Plaintiff-Appellant,            D.C. No. 2:17-cv-01335-SMB-
                                                CDB
 v.

KERNITZKI, Detention Officer at Maricopa        MEMORANDUM*
County Sheriff’s Office, et al.,

                Defendants-Appellees,

 and

PAUL PENZONE, et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Susan M. Brnovich, District Judge, Presiding

                              Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

       Arizona state pretrial detainee John Leo Davis appeals pro se from the


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s summary judgment in his 42 U.S.C. § 1983 claim alleging

violations of his Fourth and Fourteenth Amendment rights. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Gordon v. County of Orange, 888
F.3d 1118, 1122 (9th Cir. 2018). We affirm.

      The district court properly granted summary judgment because Davis failed

to raise a genuine dispute of material fact as to whether defendants violated his

rights by viewing him using the toilet and showering on four occasions. See

Vazquez v. County of Kern, 949 F.3d 1153, 1162-63 (9th Cir. 2020) (setting forth

standard for pretrial detainee bodily integrity and cruel and unusual punishment

claims premised on allegations of sexual abuse by guards of the opposite gender);

Byrd v. Maricopa Cty. Bd. of Supervisors, 845 F.3d 919, 922-23 (9th Cir. 2017)

(setting forth standard for unreasonable search claim premised on guards of the

opposite gender viewing pretrial detainees showering and using toilets, and

explaining that observation that is infrequent, irregular, or from a distance may not

constitute a constitutional violation).

      Davis’s opposed motion regarding defendants’ compliance with service

procedures is denied as moot.

      AFFIRMED.




                                          2                                   19-15788